United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2435
                                  ___________

Ishmael Hassan Obama,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Danny Burl, Warden, East Arkansas     *
Regional Unit; Ray Hobbs, Interim     * [UNPUBLISHED]
Director, Arkansas Department of      *
Correction; Moses Jackson, III,       *
Captain, East Arkansas Regional       *
Unit, ADC; Todd Ball, Deputy          *
Warden, East Arkansas Regional        *
Unit, ADC,                            *
                                      *
            Appellees.                *
                                 ___________

                            Submitted: April 4, 2012
                               Filed: May 11, 2012
                                ___________

Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Inmate Ishmael Obama appeals the district court’s 28 U.S.C. § 1915A dismissal
without prejudice of his 42 U.S.C. § 1983 complaint alleging unconstitutional
conditions of confinement and denial of adequate medical care. We affirm in part,
reverse in part, and remand for further consideration of two of Obama’s claims.
      First, we note that Obama’s claims for injunctive relief are moot because he
was transferred to another facility during the pendency of this appeal. See Smith v.
Hundley, 190 F.3d 852, 855 (8th Cir. 1999). Next, we agree with the district court
that Obama failed to state a claim against the named defendants for inadequate
medical care, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam)
(de novo review), as he did not name any medical personnel and he did not allege that
he was denied treatment recommended by medical personnel, see Lenz v. Wade, 490
F.3d 991, 995 (8th Cir. 2007) (in § 1983 action, prison officials cannot be held liable
under respondeat-superior theory; officials must know of and disregard excessive risk
to inmate health and safety); Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997)
(general responsibility for supervising prison operations is insufficient to establish
personal involvement required for § 1983 liability; official who is not involved in
medical decisions and has no medical expertise cannot be liable for medical staff’s
diagnostic decisions).

       We also agree that Obama’s allegation that he had to sleep on the floor without
a mattress was insufficient to state a constitutional violation, as Obama conceded he
slept on the floor voluntarily so he could feel cooler air coming under the door. See
Revels v. Vincenz, 382 F.3d 870, 875 (8th Cir. 2004) (for Eighth Amendment
violation, inmate must show he was denied minimal civilized measure of life’s
necessities (citing Rhodes v. Chapman, 452 U.S. 337, 342 (1981)). Further, as to his
claim that his cell had spiders, beetles, and ants, Obama did not give a clear indication
of the extent of the problem. See id.

       We find, however, that Obama’s claims regarding constant lighting and
inadequate food portions were sufficient to survive preservice dismissal. Obama
alleged that the constant lighting in isolation caused inability to sleep, emotional
distress, and constant headaches, and those allegations must be taken as true at this
stage of the proceedings. See Keenan v. Hall, 83 F.3d 1083, 1090-91 (9th Cir. 1996)
(no legitimate penological justification for requiring inmates to suffer physical and

                                          -2-
psychological harm by living in constant illumination); cf. Ferguson v. Cape
Girardeau County, 88 F.3d 647, 650 (8th Cir. 1996) (granting summary judgment
against inmate who complained of constant lighting, but noting that evidence
indicated inmate slept significant amount of time he was confined, and considering
factors such as length of time of confinement). As to inadequate food, Obama alleged
that he was constantly hungry from the small portions of food, which included some
form of beans for every meal except breakfast, no sweets, and watered-down Kool-
Aid; and stated in his objections to the magistrate judge’s report that the small
portions of food and insufficient fluids (4 ounces per meal) were nutritionally
inadequate and caused weight loss. Cf. Wishon v. Gammon, 978 F.2d 446, 449 (8th
Cir. 1992) (prisoners have right to nutritionally adequate food; affirming summary
judgment for officials where prisoner presented no evidence that food was
nutritionally inadequate or presented immediate danger to his health). On remand,
Obama should be given the opportunity to present evidence of weight loss or other
health consequences. See Divers v. Dep’t of Corr., 921 F.2d 191, 193-94 (8th Cir.
1990) (per curiam) (finding not frivolous inmate’s allegation that his food was
insufficient in amount, cold, unappetizing, prepared from restricted menu, and
delivered through unsanitary food slots; reversing preservice dismissal to allow
inmate chance to show diet was insufficient to maintain health).

      Accordingly, we affirm in part, reverse in part, and remand for further
proceedings on Obama’s claims that the constantly lit environment and inadequate
food portions violated his constitutional rights.
                       ______________________________




                                        -3-